This is one of the so-called Utica bridge cases, and its decision is controlled by the decisions of the Morrissey and Farmer cases. The attending physician testified that there was a laceration of the scalp with no other injury. Claimant complains of headaches, and says she cannot do heavy work. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to prey sent her claim to the legislature, and with the state - ment, that if it were within our power, we would award to claimant the sum of one hundred dollars.